DETAILED ACTION

Allowable Subject Matter
Claims 1-31 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 18, no prior art reference expressly teaches as follows:
 	A method for tracking client playback events when playing an asset specified in a manifest for streaming adaptive bit rate (ABR) content, comprising: generating, with a manifest manipulator, a manifest that includes an asset Uniform Resource Locator (URL) inserted at a marker denoting a placement opportunity in a content manifest requested by a client and callback URLs for tracking playback events to be returned by the client when a specified playback event is performed by the client while playing the asset; receiving the callback URLs indicating that the client has performed the playback event specified by the callback URL; and responsive to the receipt of the callback event, obtaining, with a tracking proxy associated with the manifest manipulator, a tracking URL to be sent to at least one asset decision system participating in an asset decision process that resulted in providing the asset URL to the manifest manipulator.
  	No prior art reference was found that discloses this feature.  For these reasons, in conjunction with the other limitations of the independent claims 1 and 18, put this case in condition for allowance.  Claims 2-17 depending on claim 1 and claims 19-31 depending on claim 18, are therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 28, 2022